DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 7-12, and 14-24 are pending in this application.

Information Disclosure Statement
The IDS filed on 04/21/2022 has been considered.

Response to Arguments
Applicant’s arguments regarding the rejections of claims 1-20 under 35 U.S.C. 112b have been fully considered and some are persuasive. Some of the rejections have been withdrawn. However, 35 U.S.C. 112b rejections are applied to claims 1-3,7-12 and 14-24.

Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 1-3,7-12 and 14-20 and arguments regarding new claims 21-24 have been fully considered but they are either not persuasive or moot in view of the references applied in the current rejection.

The applicant argues the following in the remarks:
With respect to claim 1, the Office has not identified where any cited reference discusses remnant cycles or utilize such remnant cycles to reduce power wasted by a device.
With respect to independent claim 14, the Office has failed to identify where any of the cited references purportedly disclose or suggest determining, via the management server, if a compute task is viable for the first smart device by comparing a utility cost, an estimated power usage, and an estimated cryptocurrency reward for completing the compute task.
With respect to independent claim 20, the Office has failed to identify where any of the cited references purportedly disclose or suggest that the management server determines that a compute task is viable for the smart device when an estimated reward that would be credited to an account associated with an owner of the smart device for completing the compute task exceeds an estimated total cost for the smart device to complete the compute task by a predetermined threshold.
With respect to claim 2, the Office has failed to identify where any of the cited references purportedly disclose or suggest that the management server selects the one or more viable compute tasks to send to the smart device based on an expected revenue for completing the one or more viable compute tasks.
With respect to claim 7, the Office has failed to identify how the cited references purportedly teach that the one or more viable compute tasks comprise encryption of packets for an overlay network.
With respect to claim 8, the Office has failed to identify how the cited references purportedly teach that the management server is configured to dynamically reallocate the one or more viable compute tasks to a second smart device based on changes in the network latency or the network bandwidth.
With respect to claim 10, the Office has failed to identify how the cited references purportedly teach that (i) the remnant cycle harvester is configured to report a temperature to the management server and (ii) the management server is configured to refrain from sending work items viable compute tasks to the smart device based on the reported temperature.
With respect to claim 11, the Office has failed to identify how the cited references purportedly teach that the smart device is an autonomous drone or self-driving vehicle.
With respect to claim 12, the Office has failed to identify how the cited references purportedly teach that the management server is configured to refrain from sending the one or more viable compute tasks to the smart device if network latency exceeds a predetermined threshold associated with the one or more viable compute tasks.
With respect to claim 15, the Office has failed to identify how the cited references purportedly teach selecting a compute task from a plurality of blockchain networks.
With respect to claim 16, the Office has failed to provide a proper motivation to modify Li to include calculating a hash that meets a predetermined difficulty level as purportedly taught by Sheldon-Coulson. 
With respect to claim 20, the Office has failed to identify how the cited references purportedly teach that the estimated reward is calculated based on a probability of receiving payment for completing the compute task and an estimated payment amount.
With respect to claims 21-24, they are not taught by the cited references.
Examiner has thoroughly considered Applicant’s arguments, but respectfully finds them unpersuasive for at least the following reasons:
As to point (a), the examiner respectfully disagrees. Li recites in Col. 6 lines 35-38 take advantage of the computing capabilities of multiple computing devices, e.g., personal computers, cell phones, etc., which might otherwise sit idle for large periods of time, in Col. 6 line 66-Col. 7 line 1 the currently idle computing power from small computing devices such as desktops, laptops and servers is often wasted, and in Col. 7 lines 10-15 Thus, in some embodiments, implemented in accordance with the present invention, the idle computing power of a set of small computing devices is aggregated, e.g., as a super-computer, virtual cloud or networked set of processing devices, to perform a computing task. Remnant cycles are computing capabilities are available when computing devices are idle. Since idle computing power from computing devices which are often wasted are being utilized, there is a reduction in power wasted. Additionally, reducing power wasted by a device is a intended use limitation, so it does not have patentable weight. Additionally, Bacher also teaches utilizing remnant cycles as recited in Col. 1 lines 37-42 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing, and requests an application package from the server and runs the software when it has spare CPU cycles, and sends the results back to the server.
As to points (b), (c), (d), (k), (l), and (m), the arguments are moot in light of the references being applied in the current rejection. 
As to point (e), the examiner respectfully disagrees. Li recites in Col. 12 lines 19-20 encrypt the parameters and then transmit the encrypted message and in Col. 17 lines 54-55 network, e.g., in a network layer peer to peer fashion. Messages or packets are encrypted and transmitted over a network in a peer to peer fashion. A peer to peer network is an overlay network. 
As to point (f), the examiner respectfully disagrees. Okawa recites in Col. 3 lines 19-25 “the method preferably includes: using the table to determine which of the participating sub-processing units should be re-allocated with the processor tasks of the given sub-processing unit. The method also preferably includes: updating the table in response to any changes in processor loads, location, communication bandwidth, or communication latency among the participating sub-processing units” and in Col. 6 lines 14-23 “The processor tasks of the given sub-processing unit are preferably reallocated to one or more of the participating sub-processing units that responded to the requests for response based on a comparison of the communications requirements and at least one of the aggregate uplink communication latency and the lowest communications bandwidth for each uplink data path”. Okawa discloses that the table is updated with changes in network latency and network bandwidth and the tasks are reallocated according the table.
 As to point (g), the examiner respectfully disagrees. Nagano recites in the abstract “The control unit selects and reads one of the plural sets of terminal temperature variation information from a memory unit, based on an ambient temperature, a transmission power, and a changed one of predetermined transmission powers. The control unit controls the transmission state of the data based on the selected one of the plural sets of terminal temperature variation information, so as to prevent the terminal temperature from increasing over an upper limit of a predetermined operation guarantee temperature range”, [0081] lines 6-18 “The wireless communication terminal may include a temperature detecting unit 21 that has a temperature sensor that detects the temperature of the wireless communication terminal 1. The temperature detecting unit 21 converts the detected temperature into a voltage signal. The wireless communication terminal 1 may include first and second AD converters 18 and 20, and a transmission power detecting unit 19. The second AD converter 20 is configured to receive the output voltage from the temperature detecting unit 21 and to convert the output voltage into a digital signal. The second AD converter 20 transmits the digital signal to the control unit 16”, and [0102] lines 1-2 “the control unit 16 can stop or discontinue the transmission operation”. Negano discloses a temperature sensor that detects temperature of a terminal and a control unit which can be considered the management server that receives the temperature information from the terminal. Once the control unit receives temperature information it can discontinue transmission of data to reduce the temperature. Nagano discloses the refraining from sending data rather than refraining from sending viable compute tasks but Li does teach refraining from sending viable compute tasks. Additionally, Li teaches the remnant cycle harvester.
As to point (h), the examiner respectfully disagrees. Sheldon-Coulson discloses in [0018] lines 2-4 autonomous and/or remotely-operated, ocean-going or airborne, “drones,” especially military drones and in [0301] lines 2-4 a submerged and/or autonomous vessel 409 is able to exchange data with a remote computer and/or server, e.g. to receive commands. Sheldon clearly recites “autonomous…drones” and “autonomous vessel” so autonomous drones or self-driving vehicles are taught. 
As to point (i), the examiner respectfully disagrees. Glikson recites in [0019] lines 1-2 The migration pathway begins at the physical host computer wherein a VM to be migrated initially resides, in [0130] lines 6-12 This would technically source VM 12 to migrate directly from source location 14 to target location 16. However, due to latencies between source location 14 and target location 16, the application performance degradation during such a migration exceeds a defined threshold, i.e., becomes "noticeable", and therefore such a migration path is rejected, and in [0060] network configuration (i.e., topology, bandwidth, latency, etc). Glikson discloses that the physical host computer is the management server and the VM which is a viable compute task is not sent to the target location when network latencies exceed a defined threshold. 	As to point (j), the examiner respectfully disagrees. Li recites in Col. 4 lines 11-11-14 The methods and apparatus allow for a blockchain implemented on a distributed computing network, e.g., with multiple nodes updating and maintaining independent copies of the blockchain, to accept computing tasks, in Col. 19 lines 48-53 Each of the discussions above are useful for the case of using a public blockchain, in which any entity including hackers can join and leave the platform without a need of permission. In a permissioned blockchain (e.g. Hyperledger Fabric used for enterprise), however, the access and identity of each node is highly controlled, and in Col. 11 lines 36-37 the most powerful miners in bitcoin network. Li teaches a plurality of blockchain networks because public blockchain, permissioned blockchain, and a bitcoin network are 3 different types of blockchain networks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As per claim 22:
	Lines 1-6 recite “wherein the management server selects the one or more viable compute tasks to send to the smart device based on at least one of: wear and tear on the smart device associated with completing the one or more viable compute tasks; one or more transaction costs associated with one or more currency conversions; and one or more taxes associated with completing the one or more viable compute tasks” but this is not supported by the specification. The specification recites in paragraph [0061] that “viability may also depend on other criteria, (e.g., rewards may need to exceed costs by a predetermined threshold to account for wear and tear on smart device 120A, transaction costs associated with currency conversions, or taxes)”. Therefore, viability of a task is based on if rewards exceeds cost by a predetermined threshold to account for wear and tear on a smart device, transaction costs associated with currency conversions, or taxes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,7-12 and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1:
	Line 13 recites “utilize remnant cycles” but it is unclear what kind of cycles are being utilized (Is this referring to remnant processing cycles since line 1 recites “harvesting remnant processing cycles”?). 

As per claim 2:
	Lines 1-4 recite “the management server selects the one or more viable compute tasks to send to the smart device based on: stored utility rates for the smart device based on the smart device's location” but it is unclear how the utility rates for each of the smart devices determines which compute tasks to select. 

As per claim 3:
	Lines 1-4 recite “the management server is further configured to select the one or more viable compute tasks based on at least one of: the local time of the location of the smart device and applicable off-peak utility rates”, but it is unclear how the local time of the location of the smart device and applicable off-peak utility rates determines which compute task to select. 

As per claim 9:
	Lines 1-4 recite “further comprising an availability calendar, wherein the management server is configured to consult the availability calendar and refrain from sending viable compute tasks to the smart device despite receiving the available for work notification” but claim 1, which claim 9 depends on, recites “management server configured to send one or more viable compute tasks to the smart device in response to receiving the available for work notifications” which is contradictory (ie. Is the availability calendar checked prior to sending the one or more viable compute tasks?).

As per claim 10:
	Lines 3-5 recite “wherein the management server is configured to refrain from sending viable compute tasks to the smart device based on the reported temperature” but claim 1, which claim 10 depends on, recites “management server configured to send one or more viable compute tasks to the smart device in response to receiving the available for work notifications” which is contradictory (ie. Is the reported temperature checked prior to sending the one or more viable compute tasks?).

As per claim 12:
	Lines 1-4 recite “wherein the management server is configured to refrain from sending the one or more viable compute tasks to the smart device if network latency between the management server and the smart device exceeds a predetermined threshold associated with the one or more viable compute tasks” but claim 1, which claim 12 depends on, recites “management server configured to send one or more viable compute tasks to the smart device in response to receiving the available for work notifications” which is contradictory (ie. Is the network latency checked prior to sending the one or more viable compute tasks?).

As per claims 14 and 18 (line numbers refer to claim 14):
	Line 1 recites “smart devices” and line 3 recites “a first smart device” so it is unclear whether the system has multiple smart devices or just one smart device. 

As per claim 14:	
Lines 5-12 recite “determining, via the management server, if a compute task is viable for the first smart device by comparing a utility cost for the first smart device, an estimated power usage amount for performing the compute task on the first smart device, and an estimated cryptocurrency reward for completing the compute task; and transmitting, via the management server, the compute task to the first smart device if the first smart device is idle on mains power and the compute task is viable”, but it is unclear when the compute task is determined to be viable. The claim only recites what metrics are compared to determine if a compute task is viable, but not a threshold or an inequality to compare the metrics to determine at what point the compute task is considered viable. 

As per claim 17:
	Line 1 recites “the compute task includes object detection” and claim 15, which claim 17 depends upon, recites “selecting the compute task from a plurality of blockchain networks”, but it is unclear how object detection is related to blockchain networks. It would be clearer if claim 17 depended on claim 14 to indicate that a type of compute task is object detection.

As per claim 18:
	Lines 11-12, 13, and 13-14 recite “the smart device” but it is unclear what this is referring to because lines 1-2 recite “smart devices” and line 3 recites “one or more smart devices”.

Claims 7, 8, 11, 15, 16, 19-24 are dependent claims of claims 1, 14, and 18 and fail to correct the deficiencies of claims 1, 14, and 18, so they are rejected for the same reasons as claims 1, 14, and 18 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 11108856 B2 herein Li) in view of Bacher et al. (US 7516360 B2 herein Bacher).
Li and Bacher were cited in a previous office action.
As per claim 1, Li teaches the invention substantially as claimed including a system for harvesting remnant processing cycles (Col. 6 lines 35-38 take advantage of the computing capabilities of multiple computing devices, e.g., personal computers, cell phones, etc., which might otherwise sit idle for large periods of time; Col. 7 lines 26-30 a blockchain based computing framework with exemplary applications is implemented and used, in which the idle computing power of small computing devices can be, and sometimes are, aggregated to resolve big computing tasks), the system comprising: 
a smart device comprising (Fig. 10, 1000 computing device, e.g., laptop, desktop computer, server, etc; Col. 25 lines 31-35 FIG. 10 is a drawing of an exemplary computing device 1000, e.g., a server, laptop, desktop computer, notepad computer, etc., in accordance with an exemplary embodiment. Exemplary computing device 1000 is, e.g., any of client device 1 102, provider computing device 2 106, provider computing device N 108): 
a plurality of computing cores (Fig. 10, 1002 processor 1, 1003 processor M), 
a network interface (Fig. 10, 1006 network interface), and 
a remnant cycle harvester that causes available for work notifications to be transmitted via the network interface in response to the smart device being in an idle state on mains power (Col. 6 lines 35-38 take advantage of the computing capabilities of multiple computing devices, e.g., personal computers, cell phones, etc., which might otherwise sit idle for large periods of time; Col. 3 lines 13-16 devices who are available to provide their idle computing power to a network firstly provide their systems information to a smart contract; Col. 25 lines 64-66 Network interface 1006 includes a transmitter 1018 via which the computing device 1000 may transmit signals to other devices; Col. 8 lines 40-45 Providing computer devices (106, 108, . . . , 110) each send their provider information to the smart contract 208 of the blockchain layer 112, as indicated by arrow 206. The provider system information may be, and sometimes is, updated over time, e.g., based on current provider device conditions and/or available computing capabilities; Li teaches available for work notifications because system information is transmitted only when the devices are available to provide their idle computing power. Since smart devices can be desktops or servers which need mains power to run, Li teaches that the smart device is in an idle state on mains power.); and 
a management server in network communication with the smart device, the management server configured to send one or more viable compute tasks to the smart device in response to receiving the available for work notifications (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102; Col. 11 lines 44-46 processes the computing task request and provider's information, selects a set of providers to perform a computing task; Col. 9 lines 32-51 Devices, e.g., devices 106, 108, . . . , 110, who are willing to provide their idle computing power to the network firstly provide their systems information, e.g., providers' system information 206, to the smart contract, e.g., contract 208… When the client, e.g., client device 102, arrives the client device sends out a computing task request, e.g., a ML task request, to the smart contract, e.g., contract 209…The smart contract, e.g., smart contract 208, then algorithmically selects a set of providers for such a job and estimates a service rate, e.g., estimated service rate 210, based on the information from the client, e.g., information in service request 202, and selected providers, e.g., information in providers' system information 206; Col. 7 lines 58-65 The provider computing devices (provider computing device 1 106, provider computing device 2 108, . . . provider computing device N 110) are, in some embodiments, part of a network or cluster which provides computing services, e.g., in response to a request for a computing task, e.g., with different selecting computing devices performing different portions of the requested computing task. In some embodiments, client device 102 is also part of the WAN 104);
wherein the management server is configured to send the one or more viable compute tasks to the smart device to utilize remnant cycles of the smart device to reduce power wasted by the smart device (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 6 line 66-Col. 7 line 1 the currently idle computing power from small computing devices such as desktops, laptops and servers is often wasted; Col. 7 lines 10-15 Thus, in some embodiments, implemented in accordance with the present invention, the idle computing power of a set of small computing devices is aggregated, e.g., as a super-computer, virtual cloud or networked set of processing devices, to perform a computing task; Col. 6 lines 35-38 take advantage of the computing capabilities of multiple computing devices, e.g., personal computers, cell phones, etc., which might otherwise sit idle for large periods of time; The limitation “to reduce power wasted by the smart device” is an intended use limitation and therefore does not have patentable weight. ).

	Li fails to teach causes available for work notifications to be transmitted in response to detecting that the smart device is in an idle state; select the one or more viable compute tasks to send to the smart device.

	However, Bacher teaches causes available for work notifications to be transmitted in response to detecting that the smart device is in an idle state (Col. 1 lines 37-42 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing, and requests an application package from the server and runs the software when it has spare CPU cycles, and sends the results back to the server.); 
select the one or more viable compute tasks to send to the smart device (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job)..

	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li with the teachings of Bacher because Bacher’s teaching of detecting an idle state allows for the management server to be notified once there is a discovery of idleness and thus spare CPU cycles can be utilized (see Bacher, Col. 1 lines 37-42 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing, and requests an application package from the server and runs the software when it has spare CPU cycles, and sends the results back to the server).
	
	
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher, as applied to claim 1 above, in view of Jain et al. (US 9063738 B2 herein Jain) and further in view of Pierce et al. (US 20170103458 A1 herein Pierce).
Jain was cited in a previous office action.
	
As per claim 2, Li and Bacher teach the system of claim 1. Li specifically teaches wherein the management server sends the one or more viable compute tasks to the smart device (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request) expected revenue for completing the one or more viable compute tasks (Col. 25 lines 15-17 the first device is compensated for a computing task portion, which it performed, following successful verification of the individual computing task portion).
Additionally, Bacher teaches selects the one or more viable compute tasks to send to the smart device (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).

Li and Bacher fail to teach selects the one or more viable compute tasks to send to the smart device based on: stored utility rates for the smart device based at least on the smart device's location, an estimated power usage amount for each of the viable compute tasks based at least on the computing cores in the smart device, and an expected revenue for completing the one or more viable compute tasks.

However, Jain teaches selects the one or more viable compute tasks to send to the smart device based on: stored utility rates for the smart device based at least on the smart device's location (Col. 1 lines 30-31 This document describes techniques for dynamically placing computing jobs; Col. 2 lines 25-33 In some conventional job-migration algorithms, the computing job might be sent to Illinois based on it being available and having lower electricity costs than Houston at the time the job is requested. The techniques described herein instead may determine to send the computing job to the Florida data center because, during a particular time-frame in which the computing job is needed, the Florida data center has available low-cost, renewably sourced electricity sufficient to perform the computing job; Col. 6 lines 61-67 For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set; Col. 7 lines 1-9 Process 500 does not explicitly take bandwidth costs into account, though process 500 and process 200 may be combined in part or whole, whereby the techniques can combine electricity sources, external factors, resource capacity constraints, history of projections, and bandwidth costs to determine a lowest-cost data center. This history of projections can be based on both or either of electricity price and availability, as well as projections of incoming computing jobs and departure of currently running computing jobs.), 
an estimated power usage amount for each of the viable compute tasks based at least on the computing cores in the smart device (Col. 2 lines 28-36 The techniques described herein instead may determine to send the computing job to the Florida data center because, during a particular time-frame in which the computing job is needed, the Florida data center has available low-cost, renewably sourced electricity sufficient to perform the computing job, the bandwidth cost in transferring state information from Houston to Florida is lower than from Houston to Illinois, or Florida's data center has a lower marginal electricity usage to perform the computing job; Col. 4 lines 32-36 One data center may have lower overhead per computational resource (e.g., a more-efficient cooling system for the data center) or lower electricity usage per computational resource (e.g., more-efficient processors); Col. 6 lines 26-28 Because many sources of renewable energy vary based on weather conditions, times of the day, and other factors, a cost-to-usage function can be difficult to project.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Jain because Jain’s teaching of placing jobs based on utility costs and power usage reduces the total cost of executing the jobs (see Jain, Col. 6 lines 61-67  For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set).

Li, Bacher, and Jain fail to teach selects the one or more viable compute tasks to send to the smart device based on: an expected revenue for completing the one or more viable compute tasks.

However, Pierce teaches selects the one or more viable compute tasks to send to the smart device based on: an expected revenue for completing the one or more viable compute tasks ([0009] While there is financial risk involved in mining operations, because of the potential rewards, Bitcoin miners undertake these risks hoping that the value of the mined Bitcoins will exceed the miners' costs and provide a reasonable return on investment; [0049] it does not make sense for the miner to operate these mining computers past May 2015, as his expected operating costs ($2.22 per day per TH/s) exceed the expected yield ($1.65 per day per TH/s) starting in June 2015; [0050] the miner hedges $473,800 in income, less operating expenses. The miner can spend $350,000 to purchase the mining computers and configure them for operation, operate the mining computers at a cost of $30,000 per month, and expect a hedged profit of $122,800).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li, Bacher, and Jain with the teachings of Pierce because Pierce’s teaching of mining only when revenue exceeds costs allows for a substantial profit to be made (see Pierce, [0050] the miner hedges $473,800 in income, less operating expenses. The miner can spend $350,000 to purchase the mining computers and configure them for operation, operate the mining computers at a cost of $30,000 per month, and expect a hedged profit of $122,800).
	
As per claim 3, Li, Bacher, Jain, and Pierce teach the system of claim 2. Li specifically teaches wherein the management server is further configured to send the one or more viable compute tasks based on at least one of: a type of the computing cores in the smart device (Col. 11 lines 42-48 Resource Allocation will now be described. The resource allocation contract: processes the computing task request and provider's information, selects a set of providers to perform a computing task, and estimates a service rate for the client. In some embodiments, the provider's information includes computing capability (GPU, CPU, etc.); Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request) and type of network used by the network interface (Fig. 10, 1006 network interface; Col. 11 lines 13-14 Such communications links are, e.g., InfiniBand, Ethernet and worldwide internet).
Additionally, Bacher teaches select the one or more viable compute tasks (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).
Additionally, Jain teaches select the one or more viable compute tasks based on at least one of: the local time of the location of the smart device and applicable off-peak utility rates (Col. 2 lines 21-29 These techniques determine a lowest financial cost to perform this job among available data centers, such as data centers located in Houston, Florida, Illinois, Washington D.C., Boston, Los Angeles, San Francisco, and Seattle/Portland. In some conventional job-migration algorithms, the computing job might be sent to Illinois based on it being available and having lower electricity costs than Houston at the time the job is requested; Col. 6 lines 61-67  For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set); and
current network costs for the type of network (Col. 6 lines 61-67  For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set; Col. 2 lines 28-35 The techniques described herein instead may determine to send the computing job to the Florida data center because, during a particular time-frame in which the computing job is needed, the Florida data center has available low-cost, renewably sourced electricity sufficient to perform the computing job, the bandwidth cost in transferring state information from Houston to Florida is lower than from Houston to Illinois).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher, as applied to claim 1 above, in view of Okawa et al. (US 7730456 B2 herein Okawa).
Okawa was cited in a previous office action.
As per claim 7, Li and Bacher teach the system of claim 1. Li specifically teaches wherein the one or more viable compute tasks comprise encryption of packets for an overlay network (Col. 12 lines 19-20 encrypt the parameters and then transmit the encrypted message; Col. 17 lines 54-55 network, e.g., in a network layer peer to peer fashion), and 
wherein the management server sends the one or more viable compute tasks based on at least one of the following network attributes of the smart device: a network bandwidth (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 11 lines 42-49 Resource Allocation will now be described. The resource allocation contract: processes the computing task request and provider's information, selects a set of providers to perform a computing task, and estimates a service rate for the client. In some embodiments, the provider's information includes computing capability (GPU, CPU, etc.), connectivity capability (turn-on duration, bandwidth)).
Additionally, Bacher teaches selects the one or more viable compute tasks (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).

Li and Bacher fails to teach selects the one or more viable compute tasks based on at least one of the following network attributes: a network data cost and a network latency.

However, Okawa teaches selects the one or more viable compute tasks based on at least one of the following network attributes: a network data cost and a network latency (Col. 2 lines 36-38 In this regard, the method may include: determining communications requirements, including communication bandwidth and communication latency; Col. 2 lines 44-45 The method may further include: determining communications costs, including communication bandwidth and communication latency; Col. 23 lines 56-58 the one or more sub-processing units for lease having the lowest fee or fees are selected to receive the re-allocation of the processor tasks; Col. 21 lines 33-38 The table 600 also preferably includes communications information indicative of the communication bandwidth and the communication latency that would exist between one of the participating sub-processing units to which the processor tasks may be re-allocated).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Okawa because Okawa’s teaching of taking into account network costs and latency prevents intolerable costs and latencies (see Okawa, Col. 20 lines 1-4 Indeed, without taking care in such selection, the communications costs, including communication bandwidth and communication latency, associated with a selected sub-processing unit may not be tolerable).
	
As per claim 8, Li, Bacher, and Okawa teach the system of claim 7. Li specifically teaches wherein the management server is configured to allocate the one or more viable compute tasks to a smart device (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 4 lines 14-15 allocate the computing tasks to individual devices).
Additionally, Okawa teaches dynamically reallocate the one or more viable compute tasks to a second smart device based on changes in the network latency or the network bandwidth (Col. 3 lines 19-25 the method preferably includes: using the table to determine which of the participating sub-processing units should be re-allocated with the processor tasks of the given sub-processing unit. The method also preferably includes: updating the table in response to any changes in processor loads, location, communication bandwidth, or communication latency among the participating sub-processing units; Col. 6 lines 14-23 The processor tasks of the given sub-processing unit are preferably reallocated to one or more of the participating sub-processing units that responded to the requests for response based on a comparison of the communications requirements and at least one of the aggregate uplink communication latency and the lowest communications bandwidth for each uplink data path).

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher, as applied to claim 1 above, in view of Dey et al. (US 9201686 B2 herein Dey).
Dey was cited in a previous office action.

As per claim 9, Li and Bacher teach the system of claim 1. Li specifically teaches management server and refrain from sending viable compute tasks to the smart device (Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102; Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 19-21 From a time perspective, the process of nodes making themselves available or non-available is independent from a client service request; If the device is not available then the task is not sent to it.).

Li and Bacher fail to teach further comprising an availability calendar, wherein the management server is configured to consult the availability calendar and refrain from sending viable compute tasks to the smart device despite receiving the available for work notification.

However, Dey teaches further comprising an availability calendar, wherein the management server is configured to consult the availability calendar and refrain from sending viable compute tasks to the smart device despite receiving the available for work notification (abstract lines 5-12 The free time-slots are indicative of an idle state of the edge device. At least one computation capability parameter of the edge device is determined by the edge device for execution of a sub-task during the free time-slots. An advertisement profile having at least one free time-slot, and the duration and the at least one computation capability parameter associated with the at least one free time-slot is created by the edge device; Col. 8 lines 50-51 the advertisement module 110 provides the advertisement profile to grid servers 102; Col. 9 lines 20-22 the advertisement profile and the edge device 104 is ignored by the grid server 102 for distribution of a sub-task; Col. 7 lines 38-41 respond with details of his activities, activity schedules, heavy usage hours, schedule of running media applications, social networking, web-browsing, and such, on the edge device 104; Col. 7 lines 48-51 For joining the grid computing system 100, the time-slot and capability monitor 108 identifies free time-slots in which the processing power of the edge device 104 is not utilized in user activities).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Dey because Dey’s teaching of schedule of idleness allows for tasks to be completed efficiently (see Dey, Col. 7 lines 21-25 The history maintained by the user activity monitor 212 may be used to determine the idle periods of the edge device 104. The information with respect to user activity is stored in the user activity data 220; Col. 4 lines 1-7 Further, since the grid devices partition out sub-tasks that fit the capabilities and duration of idleness of the edge devices, sub-tasks, which the edge devices are capable of executing during free time-slots, are assigned for execution. This facilitates in reducing the rate of failure of execution and completion of assigned sub-tasks, makes the completion of the main tasks substantially efficient.).

As per claim 24, Li and Bacher teach the system of claim 1. Li specifically teaches wherein: obtain a low power consumption of the smart device; the low power consumption corresponds to a power consumption of the smart device when in the idle state; and the management server selects the one or more viable compute tasks to send to the smart device (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 6 line 66-Col. 7 line 1 the currently idle computing power from small computing devices such as desktops, laptops and servers is often wasted; Col. 7 lines 10-15 Thus, in some embodiments, implemented in accordance with the present invention, the idle computing power of a set of small computing devices is aggregated, e.g., as a super-computer, virtual cloud or networked set of processing devices, to perform a computing task; Col. 7 lines 27-31 a blockchain based computing framework with exemplary applications is implemented and used, in which the idle computing power of small computing devices can be, and sometimes are, aggregated to resolve big computing tasks in a distributed manner.).
Additionally, Bacher teaches the management server is further configured to obtain a low power consumption of the smart device (Col. 1 lines 37-39 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing).

Li and Bacher fail to teach selects the one or more viable compute tasks to send to the smart device based on whether an expected power consumption for the smart device to complete the one or more viable compute tasks is greater than the low power consumption of the smart device.

However, Dey teaches selects the one or more viable compute tasks to send to the smart device based on whether an expected power consumption for the smart device to complete the one or more viable compute tasks is greater than the low power consumption of the smart device (Col. 3 lines 4-7 The idle state of the edge device, according to the present subject matter, is a state in which the edge device has processing power and device capacity to execute tasks received from external devices; Col. 3 lines 12-14 time-slots during which the edge device is in the idle state are identified by the edge device. Such time-slots are referred to as free time-slots; Col. 7 lines 48-52 the time-slot and capability monitor 108 identifies free time-slots in which the processing power of the edge device 104 is not utilized in user activities and is substantially available for grid computing; Col. 3 lines 49-54 The sub-task for the each edge device is created based on the duration of the free time-slot and the computational capability parameter advertized by the edge device. The sub-tasks created for the edge devices are then assigned to the corresponding edge devices by the grid server.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Dey because Dey’s teaching of allows for tasks to be allocated to an edge device only if the power of the edge device in idle state is sufficient for the tasks (see Dey Col. 3 lines 4-7 The idle state of the edge device, according to the present subject matter, is a state in which the edge device has processing power and device capacity to execute tasks received from external devices; Col. 3 lines 12-14 time-slots during which the edge device is in the idle state are identified by the edge device. Such time-slots are referred to as free time-slots; Col. 7 lines 48-52 the time-slot and capability monitor 108 identifies free time-slots in which the processing power of the edge device 104 is not utilized in user activities and is substantially available for grid computing).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher, as applied to claim 1 above, in view of Nagano (US 20070083778 A1).
Nagano was cited in a previous office action.
As per claim 10, Li and Bacher teach the system of claim 1. Li specifically teaches smart device, the remnant cycle harvester, management server, and management server is configured to refrain from sending viable compute tasks to the smart device (Col. 6 lines 35-38 take advantage of the computing capabilities of multiple computing devices, e.g., personal computers, cell phones, etc., which might otherwise sit idle for large periods of time; Col. 25 lines 31-35 FIG. 10 is a drawing of an exemplary computing device 1000, e.g., a server, laptop, desktop computer, notepad computer, etc., in accordance with an exemplary embodiment. Exemplary computing device 1000 is, e.g., any of client device 1 102, provider computing device 2 106, provider computing device N 108; Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102; Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 19-21 From a time perspective, the process of nodes making themselves available or non-available is independent from a client service request; If the device is not available then the task is not sent to it.).

Li and Bacher fail to teach wherein the smart device further comprise one or more temperature sensors, wherein the remnant cycle harvester is configured to report a temperature to the management server, and wherein the management server is configured to refrain from sending viable compute tasks based on the reported temperature.

However, Nagano teaches wherein the smart device further comprise one or more temperature sensors, configured to report a temperature to the manager, and wherein the manager is configured to refrain from sending data based on the reported temperature (Fig. 1, 16 control unit, 21 temperature detecting unit; [0042] lines 1-3 the transmission control unit may discontinue a data traffic at the timing of discontinuing the transmission of data; [0081] lines 6-18 The wireless communication terminal may include a temperature detecting unit 21 that has a temperature sensor that detects the temperature of the wireless communication terminal 1. The temperature detecting unit 21 converts the detected temperature into a voltage signal. The wireless communication terminal 1 may include first and second AD converters 18 and 20, and a transmission power detecting unit 19. The second AD converter 20 is configured to receive the output voltage from the temperature detecting unit 21 and to convert the output voltage into a digital signal. The second AD converter 20 transmits the digital signal to the control unit 16; [0217] lines 6-9 if the transmission rate is not reduced, the terminal temperature exceeds the upper limit of the operation guarantee temperature range before the transmission is discontinued; [0102] lines 1-2 the control unit 16 can stop or discontinue the transmission operation; abstract The control unit selects and reads one of the plural sets of terminal temperature variation information from a memory unit, based on an ambient temperature, a transmission power, and a changed one of predetermined transmission powers. The control unit controls the transmission state of the data based on the selected one of the plural sets of terminal temperature variation information, so as to prevent the terminal temperature from increasing over an upper limit of a predetermined operation guarantee temperature range).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Nagano to teach wherein the smart device further comprise one or more temperature sensors, wherein the remnant cycle harvester is configured to report a temperature to the management server, and wherein the management server is configured to refrain from sending viable compute tasks to the smart device based on the reported temperature because doing so would prevent overheating (see Nagano, Abstract lines 13-18 control unit controls the transmission state of the data based on the selected one of the plural sets of terminal temperature variation information, so as to prevent the terminal temperature from increasing over an upper limit of a predetermined operation guarantee temperature range.).
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher, as applied to claim 1 above, in view of Sheldon-Coulson et al. (US 20190016419 A1 herein Sheldon-Coulson).
Sheldon-Coulson was cited in a previous office action.
As per claim 11, Li and Bacher teach the system of claim 1. Li specifically teaches smart device (Fig. 10, 1000 computing device, e.g., laptop, desktop computer, server, etc).

Li and Bacher fail to teach wherein the smart device is an autonomous drone or self-driving vehicle.

	However, Sheldon-Coulson teaches wherein the smart device is an autonomous drone or self-driving vehicle ([0018] lines 2-4 autonomous and/or remotely-operated, ocean-going or airborne, “drones,” especially military drones; [0301] lines 2-4 a submerged and/or autonomous vessel 409 is able to exchange data with a remote computer and/or server, e.g. to receive commands).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Sheldon-Coulson because autonomous drones have accelerators such as GPUs, TPUs, FPGAs, or ASICs which can process tasks faster (see Sheldon-Coulson, [0109] lines 1-4 Some embodiments of the present disclosure utilize a plurality of CPUs, GPUs, TPUs, FPGAs, and/or ASICs to compute cryptographic hash values and/or other “proof of work” values for cryptocurrency block chain blocks).
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher in view of Glikson et al. (US 20110145380 A1 herein Glikson).
Glikson was cited in a previous office action.
As per claim 12, Li and Bacher teach the system of claim 1. Li specifically teaches wherein the management server is configured to refrain from sending the one or more viable compute tasks to the smart device (Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102; Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 19-21 From a time perspective, the process of nodes making themselves available or non-available is independent from a client service request; If the device is not available then the task is not sent to it.).


Li and Bacher fail to teach refrain from sending the one or more viable compute tasks to the smart device if network latency between the management server and the smart device exceeds a predetermined threshold associated with the one or more viable compute tasks.

However, Glikson teaches refrain from sending the one or more viable compute tasks to the smart device if network latency between the management server and the smart device exceeds a predetermined threshold associated with the one or more viable compute tasks ([0019] lines 1-2 The migration pathway begins at the physical host computer wherein a VM to be migrated initially resides; [0130] lines 6-12 This would technically source VM 12 to migrate directly from source location 14 to target location 16. However, due to latencies between source location 14 and target location 16, the application performance degradation during such a migration exceeds a defined threshold, i.e., becomes "noticeable", and therefore such a migration path is rejected; [0060] network configuration (i.e., topology, bandwidth, latency, etc); [0103] source or target host).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Glikson because Glikson’s teaching of not migrating VMs when the latency exceeds a threshold prevents application performance degradation (see Glikson, [0130] lines 6-12 This would technically source VM 12 to migrate directly from source location 14 to target location 16. However, due to latencies between source location 14 and target location 16, the application performance degradation during such a migration exceeds a defined threshold, i.e., becomes "noticeable", and therefore such a migration path is rejected).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Bacher, in view of Jain, and further in view of Pierce. 

As per claim 14, Li teaches a method for harvesting remnant cycles in a network of smart devices (Col. 6 lines 35-38 take advantage of the computing capabilities of multiple computing devices, e.g., personal computers, cell phones, etc., which might otherwise sit idle for large periods of time; Col. 7 lines 26-30 a blockchain based computing framework with exemplary applications is implemented and used, in which the idle computing power of small computing devices can be, and sometimes are, aggregated to resolve big computing tasks), the method comprising: 
a first smart device in the network is idle on mains power (Fig. 10, 1000 computing device, e.g., laptop, desktop computer, server, etc; Col. 9 lines 32-33 Devices, e.g., devices 106, 108, . . . , 110, who are willing to provide their idle computing power; Col. 25 lines 31-35 FIG. 10 is a drawing of an exemplary computing device 1000, e.g., a server, laptop, desktop computer, notepad computer, etc., in accordance with an exemplary embodiment. Exemplary computing device 1000 is, e.g., any of client device 1 102, provider computing device 2 106, provider computing device N 108; Since smart devices can be desktops or servers which need mains power to run, Li teaches that the smart device is in an idle state on mains power.); 
determining, via the management server, if a compute task is viable for the first smart device (Col. 3 lines 24-34 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request, e.g., a machine learning (ML) task request for example, to a smart contract component of the blockchain. This task request includes in some embodiments task information on the task to be performed and/or processing requirements, e.g., the ML model size, dataset size, data format, etc., such that the smart contract component of the blockchain can use the task information to select providers from the network which are suitable for the task; Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102); 
an estimated reward for completing the compute task (Col. 25 lines 15-17 the first device is compensated for a computing task portion, which it performed, following successful verification of the individual computing task portion); and 
transmitting, via the management server, the compute task to the first smart device if the first smart device is idle on mains power and the compute task is viable (Col. 3 lines 13-14 devices who are available to provide their idle computing power; Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 11 lines 42-49 Resource Allocation will now be described. The resource allocation contract: processes the computing task request and provider's information, selects a set of providers to perform a computing task, and estimates a service rate for the client. In some embodiments, the provider's information includes computing capability (GPU, CPU, etc.), connectivity capability (turn-on duration, bandwidth)).

	Li fails to teach determining, via a management server, if a first smart device in the network is idle; determining if a compute task is viable for the first smart device by comparing a utility cost for the first smart devices, an estimated power usage amount for performing the compute task on the first smart device, and an estimated cryptocurrency reward for completing the compute task.

	However, Bacher teaches determining, via a management server, if a first smart device is idle (Col. 1 lines 37-39 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li with the teachings of Bacher because Bacher’s teaching of detecting an idle state allows for a management server to be notified once there is a discovery of idleness and thus spare CPU cycles can be utilized (see Bacher, Col. 1 lines 37-42 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing, and requests an application package from the server and runs the software when it has spare CPU cycles, and sends the results back to the server).

Li and Bacher fail to teach determining if a compute task is viable for the first smart device by comparing a utility cost for the first smart devices, an estimated power usage amount for performing the compute task on the first smart device, and an estimated cryptocurrency reward for completing the compute task.

However, Jain teaches determining if a compute task is viable for the first smart device by comparing a utility cost for the first smart devices (Col. 2 lines 25-28 In some conventional job-migration algorithms, the computing job might be sent to Illinois based on it being available and having lower electricity costs than Houston at the time the job is requested; Col. 7 lines 45-47 a group of data centers are considered from which to compare costs in performing a computing job), 
an estimated power usage amount for performing the compute task on the first smart device (Col. 2 lines 28-36 The techniques described herein instead may determine to send the computing job to the Florida data center because, during a particular time-frame in which the computing job is needed, the Florida data center has available low-cost, renewably sourced electricity sufficient to perform the computing job, the bandwidth cost in transferring state information from Houston to Florida is lower than from Houston to Illinois, or Florida's data center has a lower marginal electricity usage to perform the computing job; Col. 6 lines 26-28 Because many sources of renewable energy vary based on weather conditions, times of the day, and other factors, a cost-to-usage function can be difficult to project), and 
an estimated reward for completing the compute task (Col. 1 lines 31-40 These techniques enable reduced financial and/or energy costs (as rewards) to perform computing jobs at data centers. These techniques do so by dynamically placing a set of computing jobs at one or more of various data centers based on marginal electricity usage, expected costs for, and availability of, electricity including those for conventionally sourced and renewably-sourced electricity, resource capacity constraints at each data center, or bandwidth costs to transfer state information needed to perform the computing job, to name a few).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Jain because Jain’s teaching of placing jobs based on utility costs, power usage, and rewards reduces the total cost of executing the jobs (see Jain, Col. 6 lines 61-67  For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set).

Li, Bacher, and Jain fail to teach determining if a compute task is viable for the first smart device by comparing an estimated cryptocurrency reward for completing the compute task.

However, Pierce teaches determining if a compute task is viable for the first smart device by comparing an estimated cryptocurrency reward for completing the compute task (claim 16 receiving at a processor a virtual currency reward value for rewards provided to miners of a virtual currency; claim 20 the virtual currency is a cryptocurrency; [0049] it does not make sense for the miner to operate these mining computers past May 2015, as his expected operating costs ($2.22 per day per TH/s) exceed the expected yield ($1.65 per day per TH/s) starting in June 2015; [0009] While there is financial risk involved in mining operations, because of the potential rewards, Bitcoin miners undertake these risks hoping that the value of the mined Bitcoins will exceed the miners' costs and provide a reasonable return on investment).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li, Bacher, and Jain with the teachings of Pierce because Pierce’s teaching of mining only when revenue exceeds costs allows for a substantial profit to be made (see Pierce, [0050] the miner hedges $473,800 in income, less operating expenses. The miner can spend $350,000 to purchase the mining computers and configure them for operation, operate the mining computers at a cost of $30,000 per month, and expect a hedged profit of $122,800).
	
As per claim 15, Li, Bacher, Jain, and Pierce teach the method of claim 14. Li specifically teaches the compute task from a plurality of blockchain networks (Col. 4 lines 11-11-14 The methods and apparatus allow for a blockchain implemented on a distributed computing network, e.g., with multiple nodes updating and maintaining independent copies of the blockchain, to accept computing tasks; Col. 19 lines 48-53 Each of the discussions above are useful for the case of using a public blockchain, in which any entity including hackers can join and leave the platform without a need of permission. In a permissioned blockchain (e.g. Hyperledger Fabric used for enterprise), however, the access and identity of each node is highly controlled; Col. 11 lines 36-37 the most powerful miners in bitcoin network; Public blockchain, permissioned blockchain, and a bitcoin network are different types of blockchain networks.).
Additionally, Bacher teaches further comprising selecting the compute task (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).

As per claim 16, Li, Bacher, Jain, and Pierce teach the method of claim 15. Li specifically teaches the compute task for at least one of the plurality of blockchain networks (Col. 4 lines 11-11-14 The methods and apparatus allow for a blockchain implemented on a distributed computing network, e.g., with multiple nodes updating and maintaining independent copies of the blockchain, to accept computing tasks; Col. 19 lines 48-53 Each of the discussions above are useful for the case of using a public blockchain, in which any entity including hackers can join and leave the platform without a need of permission. In a permissioned blockchain (e.g. Hyperledger Fabric used for enterprise), however, the access and identity of each node is highly controlled; Col. 11 lines 36-37 the most powerful miners in bitcoin network).
Additionally, Pierce teaches wherein the compute task includes calculating hashes that meet a predetermined difficulty level for at least one of the plurality of blockchain networks ([0041] the received hash rate can estimate the number of mining calculations (i.e., hashes) performed over the entire network of virtual currency miners worldwide…The estimated network hash rate can be based, for example, upon the difficulty factor for a designated time period or by examining the number of new blocks calculated over the designated time period; [0006] the difficulty factor is currently configured with the target goal that the group of all Bitcoin miners operating globally will create a new block, on average, every 10 minutes; [0002] Each party on the peer-to-peer network stores a copy of the block chain; [0051] Aspects of the present disclosure can be implemented with computing devices and networks for exchanging, transmitting communicating, administering, managing and facilitating trading information).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Bacher, Jain, and Pierce, as applied to claim 15 above, in view of Kumar et al. (US 20180039519 A1 herein Kumar). 
Kumar was cited in a previous office action.
As per claim 17, Li, Bacher, Jain, and Pierce teach the method of claim 15. Li specifically teaches the compute task (Fig. 2, 202 service request).

Li, Bacher, Jain, and Pierce fail to teach wherein the compute task includes object detection.

However, Kumar teaches wherein the compute task includes object detection ([0041] lines 4-14 The offloading controller 114 may determine whether to offload one or more tasks 116 being executed on the electronic device 102…More specific examples of tasks include a maps application, an image processing application (e.g., image enhancement, object detection, object recognition, etc.)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li, Bacher, Jain, and Pierce with the teachings of Kumar because Kumar’s teaching of offloading an object detection task to another device allows for a device with sufficient computing resources to perform the object detection (see Kumar, [0052] lines 25-30 the offloading controller 114 may compare the peer device 104 available processing capacity information to one or more thresholds. For example, if the peer device 104 processor usage is less than 80%, the offloading controller 114 may determine that the peer device 104 is capable of executing one or more tasks.).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li, in view of Bacher, and further in view of Pierce.

As per claim 18, Li teaches a system for harvesting remnant processing cycles from smart devices (Col. 6 lines 35-38 take advantage of the computing capabilities of multiple computing devices, e.g., personal computers, cell phones, etc., which might otherwise sit idle for large periods of time; Col. 7 lines 26-30 a blockchain based computing framework with exemplary applications is implemented and used, in which the idle computing power of small computing devices can be, and sometimes are, aggregated to resolve big computing tasks), the system comprising: 
one or more smart devices that are idle (Fig. 10, 1000 computing device, e.g., laptop, desktop computer, server, etc; Col. 25 lines 31-35 FIG. 10 is a drawing of an exemplary computing device 1000, e.g., a server, laptop, desktop computer, notepad computer, etc., in accordance with an exemplary embodiment. Exemplary computing device 1000 is, e.g., any of client device 1 102, provider computing device 2 106, provider computing device N 108; Col. 3 lines 13-16 devices who are available to provide their idle computing power to a network firstly provide their systems information to a smart contract which is part of a blockchain); and 
management server in network communication with the one or more smart devices (Fig. 2, 10; Col. 9 lines 32-46 Devices, e.g., devices 106, 108, . . . , 110, (as smart devices) who are willing to provide their idle computing power to the network firstly provide their systems information, e.g., providers' system information 206, to the smart contract, e.g., contract 208… When the client, e.g., client device 102, arrives the client device sends out a computing task request, e.g., a ML task request, to the smart contract, e.g., contract 209. The request, e.g., service request 202, includes at least information on the model size, e.g., ML mode size, dataset size, and data format such that the smart contract can use them to select providers from the network; Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102; Col. 7 lines 58-65 The provider computing devices (provider computing device 1 106, provider computing device 2 108, . . . provider computing device N 110) are, in some embodiments, part of a network or cluster which provides computing services, e.g., in response to a request for a computing task, e.g., with different selecting computing devices performing different portions of the requested computing task. In some embodiments, client device 102 is also part of the WAN 104), wherein the management server receives the indicators and responds by transmitting viable compute tasks to the idle smart devices (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 9 lines 32-51 Devices, e.g., devices 106, 108, . . . , 110, who are willing to provide their idle computing power to the network firstly provide their systems information, e.g., providers' system information 206, to the smart contract, e.g., contract 208… When the client, e.g., client device 102, arrives the client device sends out a computing task request, e.g., a ML task request, to the smart contract, e.g., contract 209…The smart contract, e.g., smart contract 208, then algorithmically selects a set of providers for such a job and estimates a service rate, e.g., estimated service rate 210, based on the information from the client, e.g., information in service request 202, and selected providers, e.g., information in providers' system information 206; Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102), 
wherein the transmitted viable compute tasks are blockchain calculations, and wherein the smart devices receive and execute the transmitted compute tasks and transmit completed compute tasks (Col. 3 lines 60-64 Once the devices, to which the computing task have been assigned by the blockchain, have completed a computing task, the results (e.g., weights of a neural network in a machine learning example) are provided back from the computing devices to the blockchain.), and 
wherein the management server determines that a compute task is viable for the smart device (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request).

Li fails to teach wherein the manager module receives the idle indicators and responds by transmitting viable compute tasks to the idle smart devices; viable compute tasks are blockchain hashing calculations, and a compute task is viable for the smart device when an estimated reward that would be credited to an account associated with an owner of the smart device for completing the compute task exceeds an estimated total cost for the smart device to complete the compute task by a predetermined threshold.

However, Bacher wherein the manager module receives the idle indicators and responds by transmitting viable compute tasks to the idle smart devices (Col. 1 lines 37-42 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing, and requests an application package from the server and runs the software when it has spare CPU cycles, and sends the results back to the server.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li with the teachings of Bacher because Bacher’s teaching of an idle indicator allows for the management server to be notified once there is a discovery of idleness and thus spare CPU cycles can be utilized (see Bacher, Col. 1 lines 37-42 An agent running on a processing worker client detects when the system is idle, notifies the management server (2) that the system is available for processing, and requests an application package from the server and runs the software when it has spare CPU cycles, and sends the results back to the server).

Li and Bacher fail to teach viable compute tasks are blockchain hashing calculations, and a compute task is viable for the smart device when an estimated reward that would be credited to an account associated with an owner of the smart device for completing the compute task exceeds an estimated total cost for the smart device to complete the compute task by a predetermined threshold

However, Pierce teaches viable compute tasks are blockchain hashing calculations; and a compute task is viable for the smart device when an estimated reward that would be credited to an account associated with an owner of the smart device for completing the compute task exceeds an estimated total cost for the smart device to complete the compute task by a predetermined threshold (Table 4; [0004] Therefore, a given miner's likelihood of success can generally be predicted by the rate at which the miner's mining computer performs calculations attempting to generate a valid signature. This rate is also referred to as a mining computer's hash rate. The performed calculations are also referred to as hashing operations; [0009] While there is financial risk involved in mining operations, because of the potential rewards, Bitcoin miners undertake these risks hoping that the value of the mined Bitcoins will exceed the miners' costs and provide a reasonable return on investment (as predetermined threshold); [0049] it does not make sense for the miner to operate these mining computers past May 2015, as his expected operating costs ($2.22 per day per TH/s) exceed the expected yield ($1.65 per day per TH/s) starting in June 2015; [0050] the miner hedges $473,800 in income, less operating expenses. The miner can spend $350,000 to purchase the mining computers and configure them for operation, operate the mining computers at a cost of $30,000 per month, and expect a hedged profit of $122,800; [0054] The account information may be specific to the particular trader (or user) of an electronic device; claim 22 the network hash rate is determined by observation of a block chain, including the time taken to mine blocks).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Pierce because Pierce’s teaching of mining only when revenue exceeds costs such that a reasonable return is made allows for a substantial profit to be made (see Pierce, [0050] the miner hedges $473,800 in income, less operating expenses. The miner can spend $350,000 to purchase the mining computers and configure them for operation, operate the mining computers at a cost of $30,000 per month, and expect a hedged profit of $122,800).
	
As per claim 20, Li, Bacher, and Pierce teach the system of claim 18. Li specifically teaches wherein the reward is payment for completing the compute task (Col. 25 lines 15-21 the first device is compensated for a computing task portion, which it performed, following successful verification of the individual computing task portion. In some embodiments, the first device is compensated for a computing task portion, which it performed, following verification of the complete set of computing task portions corresponding to the task.).
Additionally, Pierce teaches wherein the estimated reward is calculated based on a probability of receiving payment for completing the compute task and an estimated payment amount ([0030] By combining resources, the members of the mining pool 140 have a higher collective hash rate and a higher collective chance of collecting a reward than any of the individual members 130, 132, 134 would on their own; [0004] the more combination attempts that a mining computer can perform over time, the higher the likelihood that the computer will successfully generate a valid signature. Therefore, a given miner's likelihood of success can generally be predicted by the rate at which the miner's mining computer performs calculations attempting to generate a valid signature. This rate is also referred to as a mining computer's hash rate; [0030] each of the mining computers 130, 132, 134 can generally expect to generate revenue equal to the total number of block rewards and optionally, transaction fees collected by the mining pool 140 multiplied by the percentage of the individual mining computer's 130, 132, 134 hash rate relative to the total hash rate of all the mining computers).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Bacher, and Pierce, as applied to claim 18 above, in view of Jain.

As per claim 19, Li, Bacher, and Pierce teach the system of claim 18.  Bacher specifically teaches wherein the management server selects the viable compute tasks to transmit (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job; Col. 5 lines 2-7 The distributed management server gets a request to perform a task. It might be possible to divide this task into work units (jobs) which can be dispatched on several worker clients in the distributed architecture. The distributed management server selects a worker client for each job and sends the job to this worker client to execute it).

Li, Bacher, and Pierce fail to teach selects the viable compute tasks to transmit based on at least the following: an estimated power cost for the smart device receiving the viable compute task based on location, and an estimated power usage amount for performing the compute task on the smart device.

However, Jain teaches selects the viable compute tasks to transmit based on at least the following: an estimated power cost for the smart device receiving the viable compute task based on location (Col. 1 lines 30-31 This document describes techniques for dynamically placing computing jobs; Col. 2 lines 25-33 In some conventional job-migration algorithms, the computing job might be sent to Illinois based on it being available and having lower electricity costs than Houston at the time the job is requested. The techniques described herein instead may determine to send the computing job to the Florida data center because, during a particular time-frame in which the computing job is needed, the Florida data center has available low-cost, renewably sourced electricity sufficient to perform the computing job; Col. 6 lines 61-67  For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set; Col. 7 lines 1-9 Process 500 does not explicitly take bandwidth costs into account, though process 500 and process 200 may be combined in part or whole, whereby the techniques can combine electricity sources, external factors, resource capacity constraints, history of projections, and bandwidth costs to determine a lowest-cost data center. This history of projections can be based on both or either of electricity price and availability, as well as projections of incoming computing jobs and departure of currently running computing jobs.), and
an estimated power usage amount for performing the compute task on the smart device (Col. 2 lines 28-36 The techniques described herein instead may determine to send the computing job to the Florida data center because, during a particular time-frame in which the computing job is needed, the Florida data center has available low-cost, renewably sourced electricity sufficient to perform the computing job, the bandwidth cost in transferring state information from Houston to Florida is lower than from Houston to Illinois, or Florida's data center has a lower marginal electricity usage to perform the computing job; Col. 6 lines 26-28 Because many sources of renewable energy vary based on weather conditions, times of the day, and other factors, a cost-to-usage function can be difficult to project).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li, Bacher, and Pierce with the teachings of Jain because Jain’s teaching of placing jobs based on utility cost and power usage reduces the total cost of executing the jobs (see Jain, Col. 6 lines 61-67  For a set of computing jobs, process 500 may perform block 504 for each computing job or for each possible combination of computing jobs at various data centers. In such a case a particular computing job may not be placed at the lowest-cost data center, rather, the set of computing jobs are sent to various data centers for a lowest total cost to perform the set).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher as applied to claim 1 above, in view of Pierce.

As per claim 21, Li and Bacher teach the system of claim 1. Li teaches wherein the management server is configured to determine that a compute task is viable for the smart device (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102)

Li and Bacher fail to teach determine that a compute task is viable for the smart device when an expected revenue for completing the compute task exceeds an estimated total cost for the smart device to complete the compute task by a predetermined threshold.

However, Pierce teaches determine that a compute task is viable for the smart device when an expected revenue for completing the compute task exceeds an estimated total cost for the smart device to complete the compute task by a predetermined threshold (Table 4; [0009] While there is financial risk involved in mining operations, because of the potential rewards, Bitcoin miners undertake these risks hoping that the value of the mined Bitcoins will exceed the miners' costs and provide a reasonable return on investment (as predetermined threshold); [0049] it does not make sense for the miner to operate these mining computers past May 2015, as his expected operating costs ($2.22 per day per TH/s) exceed the expected yield ($1.65 per day per TH/s) starting in June 2015; [0050] the miner hedges $473,800 in income, less operating expenses. The miner can spend $350,000 to purchase the mining computers and configure them for operation, operate the mining computers at a cost of $30,000 per month, and expect a hedged profit of $122,800.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Pierce because Pierce’s teaching of mining only when revenue exceeds costs such that a reasonable return is made allows for a substantial profit to be made (see Pierce, [0050] the miner hedges $473,800 in income, less operating expenses. The miner can spend $350,000 to purchase the mining computers and configure them for operation, operate the mining computers at a cost of $30,000 per month, and expect a hedged profit of $122,800).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher as applied to claim 1 above, in view of Traylor et al. (US 10637762 B1 herein Traylor), in view of Martin-Bale et al. (WO 2019204898 A1 herein Martin-Bale), and further in view of Steinberg et al. (US 20220123941 A1 herein Steinberg).

As per claim 22, Li and Bacher teach the system of claim 1. Li teaches wherein the management server sends the one or more viable compute tasks to the smart device (Col. 3 lines 24-27 when a client device decides that it has a computational task to send out to devices willing and available to accept computational tasks, the client device sends out a task request; Col. 10 lines 32-33 the agent server 303 is a server or a gateway node that represents the client device 102;).
Additionally, Bacher teaches selects the one or more viable compute tasks to send to the smart device (Col. 4 lines 39-41 a Scheduler service component 19 which provides a mechanism to assign jobs to worker clients; Col. 1 lines 21-22 selects worker clients for each job).

	Li and Bacher fail to teach selects the one or more viable compute tasks to send to the smart device based on at least one of: wear and tear on the smart device associated with completing the one or more viable compute tasks; one or more transaction costs associated with one or more currency conversions; and one or more taxes associated with completing the one or more viable compute tasks.

	However, Traylor teaches selects the one or more viable compute tasks to send to the smart device based on at least one of: wear and tear on the smart device associated with completing the one or more viable compute tasks (Col. 9 line 64-Col. 10 line 4 A customer that utilizes the server may select tasks for any number of containers to perform, and each selection imparts stress (as wear and tear) on the server resources, which may be measured in memory usage or CPU load, as examples. To make the decision, a reliability model of the server with an additional container, represented as a new channel with stress estimated using historical monitoring data, can be compared with a reliability model including a new server; Col. 6 lines 10-13 The stress to the server brought by each customer is denoted by Hj. The model is thus a special case with Hj=ηNj, where Nj is the random number of tasks selected by customer j)

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Traylor because Traylor’s teaching of determining stress on a server allows for improved resource allocation to be made which promotes reliability (see Traylor Col. 7 lines 7-10  a resource allocation method improves upon this methodology by making resource allocation decisions in a software-defined resource environment using: (1) models of reliability to provide estimates of failure rates).

Li, Bacher, and Traylor fail to teach selects the one or more viable compute tasks to send to the smart device based on at least one of: one or more transaction costs associated with one or more currency conversions; and one or more taxes associated with completing the one or more viable compute tasks.

However, Martin-Bale teaches selects the one or more viable compute tasks to send to the smart device based on at least one of: one or more transaction costs associated with one or more currency conversions ([0060] schedule distributed computing tasks such as digital currency mining tasks based on an applied computational value associated with at least one node in the distributed computing system. For the purposes of the present disclosure, the applied computational value can be used to denote a calculated value, for example, in a fiat currency, of the equivalent net digital currency minable by a particular node in the distributed computing system based on current market exchange rates between the digital currency and the fiat currency, and based on the underlying mining or block reward, transaction or handling fees for conversion to a fiat currency; [0091] the applied computational value is calculated using the market place data of various digital currencies received at step 310 and the computational performance. Specifically, the marketplace valuation data generally includes coin exchange rates between a particular digital currency that can be mined by the node and one or more fiat currencies, the level of difficulty in mining the digital currency, a block reward associated with the digital currency, and any transaction or handling fee associated with converting the mined digital currency to the desired fiat currency.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li, Bacher, and Traylor with the teachings of Martin-Bale because Martin-Bale’s teaching of scheduling tasks based on a applied computational value which is based on transaction fees associated with currency conversions in order to mine a digital currency with the highest value (see Martin-Bale [0061] Therefore, it may be helpful, at a particular time, to determine an applied computational value of a node or the overall distributed computing system in association with a particular digital currency, in view of the computational complextity and effort involved with that particular digital currency as compared to others, so that mining tasks can be scheduled to mine a digital currency associated with the highest applied computational value.).  

Li, Bacher, Traylor, and Martin-Bale fail to teach one or more taxes associated with completing the one or more viable compute tasks.

However, Steinberg teaches one or more taxes associated with completing the one or more viable compute tasks ([0168] In embodiments supporting determination of income produced by the miner client, the user account operator may log in to the graphical user interface and view or download automatically-prepared tax documentation detailing how much income was produced over some period of time. This should improve the ease and accuracy of producing tax documentation for cryptocurrency mining).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li, Bacher, Traylor, and Martin-Bale with the teachings of Steinberg because Steinberg’s teaching of preparing taxes associated with cryptocurrency mining allows for the actual profit of cryptocurrency mining to be determined.
	
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Bacher as applied to claim 1 above, in view of Zhan et al. (CN108243025A herein Zhan).
The claim mappings of Zhan are made with a translation of CN108243025A.
As per claim 23, Li and Bacher teach the system of claim 1. 

Li and Bacher fail to teach wherein the smart device is configured to: determine whether to process the one or more viable compute tasks in response to receiving the one or more viable compute tasks; and when the smart device determines not to process the one or more viable compute tasks, report one or more reasons for declining the one or more viable compute tasks to the management server.

However, Zhan teaches wherein the smart device is configured to: determine whether to process the one or more viable compute tasks in response to receiving the one or more viable compute tasks; and when the smart device determines not to process the one or more viable compute tasks, report one or more reasons for declining the one or more viable compute tasks to the management server ([0053] If the network test management server allows, send the test task response information to the network test terminal, and assign the test task to the terminal; the test task response information carries the test task name, task content, etc. and feeds it back to the network test terminal; otherwise, the test task response information In does not carry the task, carry the reason. The network test terminal accepts and parses the test task response information, and after reading the assigned task information, the network test terminal feeds back test confirmation information to the network test management server for confirmation. If the current test task is executable, the test task confirmation message indicates that the task is accepted, otherwise it indicates that the task is rejected, and carries the reason for rejection.).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Li and Bacher with the teachings of Zhan because Zhan’s teaching of a message that carries a reason for rejecting a task allows for adjustments to made such that the task can be executed (see Zhan, [0053] If the current test task is executable, the test task confirmation message indicates that the task is accepted, otherwise it indicates that the task is rejected, and carries the reason for rejection. If the current test task requires time synchronization, obtain time information from the FTP server, and use the NTP protocol to synchronize the clock. If the current test task requires the download of test files, the FTP protocol is used to download the test data. Then, according to the requirements of the task, the terminal is controlled to complete the execution of the application example.).
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195